Citation Nr: 1718446	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to June 1982.  The Veteran also had a period of active duty for training from March 1975 to July 1975. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2015 and May 2016, the Board remanded the case for additional development.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's bilateral knee disability had its onset in service, is related to service, or was caused or aggravated by his service-connected pes planus. 


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disability have not been met. 38 U.S.C.S. §§ 1110, 1112, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Here, the RO provided notice in a December 2008 letter.  In March 2015, the Board found that the Veteran was not properly notified of the provisions for secondary service connection; however, the RO provided adequate notice in substantiating a claim for secondary service connection in a May 2015 letter.  Hence, the Board finds the duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied.  In that regard, service treatment records (STRs), post-service VA treatment records, private treatment records, and SSA records have been associated with the claims file.  The Board notes that the RO has notified the Veteran of its attempt to obtain unavailable records.  In August 2009, the RO attempted to obtain STRs from March 1975 to July 1975 from the appropriate records department.  Additionally, in an August 2009 letter, the RO requested STRs from the Veteran.  The Veteran submitted the  STRs in his possession but did not have records covering the dates sought by VA.  In September 2009, the RO was notified by the appropriate records department that there was no record of the Veteran's service treatment records during that period.  In January 2010, the RO issued a memorandum of unavailability outlining the steps it took to try to obtain the service records from March 1975 to July 1975.  As the missing STRs have been determined to be unavailable, the Board finds that VA's efforts to obtain the records were sufficient.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that remand is unnecessary where a remand would unnecessarily impose additional burdens on the Board with no benefit flowing to the veteran).

Further, in accordance with the Board's March 2015 remand, an additional VA examination was conducted in June 2015.  As the June 2015 examiner did not provide an opinion as to whether the Veteran's bilateral knee disability was aggravated by the Veteran's service-connected pes planus, the Board remanded for a medical opinion to address aggravation in May 2016.  The RO obtained the medical opinion in June 2016.

Regarding the VA examinations and opinions currently of record, the Board acknowledges that the remands for this claim reflect that it found the March 2010 VA examination inconsistent and the March 2015 VA examiner did not provide an opinion on aggravation.  However, the fact that one or more parts of a medical opinion may be inadequate does not render the entire opinion "void," if other parts of the medical opinion have actual validity (based on a review of the evidence).  Here, the January 2010 and June 2015 VA examinations and the June 2016 opinion, viewed collectively, addressed all pertinent evidence and provided thorough and adequate opinions with explanations for the conclusions reached.  

In addressing the Veteran's July 2015 concerns regarding why he was not seen by a specialist in his June 2015 VA examination, and his assertion that a VA examiner, by nature, is not impartial, as they work for VA, the Board notes that an opinion need only be provided by an appropriate clinician, which may or may not be an orthopedic specialist.  VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent and ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 583 (Fed. Cir. 2013).  That said, even though the law presumes the VA has selected a qualified person, the presumption is rebuttable.  Bastien v. Shinseki, 599. F.3d 1301, 1307 (Fed. Cir. 2010).  A Veteran challenging the qualification of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  As the Veteran did not submit evidence that the VA examiner was incompetent to provide the opinion, the Board finds that the June 2015 examiner was both competent and impartial.

Based on the foregoing, the Board finds that no additional development is needed to provide the Veteran with an adequate VA medical examination or opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure an adequate VA examination or opinion if it undertakes to provide one).  Similarly, it finds that no additional development is needed to achieve compliance with any prior remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service connection for a bilateral knee disability, to include as secondary to service-connected pes planus

The Veteran is seeking service connection for a bilateral knee disability which he asserts started during his active service and worsened over the years. 

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or was aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110  (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 U.S.C.S. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2016).  Arthritis is included under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.30 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operates to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Further, service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

At the outset, the Board notes that a current diagnosis of a bilateral knee disability is established by the evidence of record.  The record reflects that the Veteran was first diagnosed with degenerative joint disease, which is alternatively referred to as osteoarthritis, by his private physician in December 2007.  Additionally, an October 2009 VA radiology report revealed degenerative joint disease.  Additionally, VA examinations have also confirmed a diagnosis of DJD.
 
Additionally, the Board acknowledges an October 2009 MRI revealed meniscal tears on his right knee.  The Board also acknowledges notations of chondromalacia in an October 2008 private treatment record and an October 2009 VA treatment record which were not confirmed on VA examination.  

Turning next to evidence of service incurrence, the Board notes that the Veteran's STRs indicated that in July 26, 1979, the Veteran complained of left knee pain.  The Veteran reported that he was trying to break a bolt loose using his left knee as leverage when the left knee pain occurred.  Other than the left knee complaint, the Veteran's STRs are devoid of any complaints of or treatment for any type of knee condition.

The Board now turns to the final element of service connection  - whether there is a positive relationship between the currently diagnosed disabilities and a service-related incident or disability.  The evidence in this regard shows that following service, the Veteran filed a claim of entitlement to SSA benefits for psychological disorders.  The earliest notations of a right knee problem were in these SSA records.  Specifically, records dated in February 1992 include a notation about the Veteran having trouble rising from a sitting position due to his knee wanting to give away and his experience with knee pain and swelling.  Additionally, a December 1997 SSA record notated chronic right knee pain and Veteran's complaint of his socket giving out at times.  

The Veteran was afforded an initial VA examination in March 2010, in association with his current claim for service connection, as a result of which he was diagnosed with bilateral knee degenerative joint disease.  The examiner opined that the Veteran's in-service knee injury was not associated with the Veteran's current DJD/osteoarthritis.  Rather, it was likely that the Veteran's many years working in the field of construction had caused his current knee disabilities.  The examiner further opined that it was not likely that the Veteran's current knee disabilities were associated with his service-connected pes planus, considering the relatively mild nature of the pes planus, and the relatively significant degenerative changes of the bilateral knees.  The examiner further stated that medical literature does not support a correlation between pes planus and tears of the menisci as demonstrated by an October 2009 right knee MRI.  

As the Board found the March 2010 VA examiner's opinion regarding direct service inconsistent and no opinion was provided regarding aggravation on a  secondary service connection basis, the Board remanded the claim in March 2015 to afford the Veteran another examination.  The March 2015 remand requested an opinion as to whether it was at least as likely as not that any such disorder was in any way caused or aggravated by the Veteran's service-connected bilateral pes planus.  The requested examination was conducted in June 2015.  

The June 2015 examiner continued the diagnosis of bilateral knee degenerative joint disease.  The examiner opined that the Veteran's chronic knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In making this conclusion, the examiner reasoned that the Veteran's gait was normal.  

As the June 2015 examiner did not address whether the Veteran's service-connected pes planus aggravated his bilateral knee disability, the Board in May 2016 remanded for a medical opinion addressing aggravation.  The RO obtained the requested medical opinion in June 2016.

In the June 2016 opinion, the examiner opined that it was less likely than not that the Veteran's bilateral knee disability was aggravated by his pes planus.  The examiner reasoned that in order for pes planus to aggravate a pre-existing knee condition and lead to bilateral knee degenerative joint disease and right knee meniscal tears, the pes planus had to be of sufficient severity to alter the Veteran's gait such that it was antalgic.  As the Veteran's gait was not antalgic on examination, or in reviewing the evidence of record, it could not be found that his pes planus had contributed to his bilateral knee disability.  

In otherwise reviewing medical evidence pertaining to treatment of his knee disabilities, the Board observes that in support of his claim, the Veteran submitted private treatment records dated from January 2006 to May 2014, which include opinions from Dr. B.D. suggestive of a relationship between the Veteran's pes planus and bilateral knee degenerative joint disease.  Specifically, these records include a December 2007 notation that pes planus contributed to DJD of the knees, an October 2008 notation that the Veteran was seen in December 2007 for his knees and that the physician believed that his knee problem was coming from his foot, and a September 2009 opinion that DJD was likely secondary to and worsened by pes planus.  In one September 2009 treatment record, the physician noted that the Veteran was issued orthotics for his pes planus in service and that they were not maintained.  In that September 2009 treatment record, the physician responded to Veteran's question of whether active service could have caused his knee problem.  The physician opined that it was certainly plausible that eight years of running daily in inappropriate footwear could start the arthritic process.  Parenthetically, the Board notes that the Veteran did not serve in the military for eight years, which substantially lessens the probative value of Dr. B.D.'s September 2009 opinion.  In a subsequent September 2009 treatment record, the Veteran asked the question of whether years of running with flat feet and without proper orthotics could have contributed to his knee condition.  The physician opined that his biomechanical imbalance could lead to progressive early DJD, but it was impossible to say one particular event is solely responsible but years of running definitely played a role.  

The Board finds that although these opinions are favorable to the Veteran, they are not sufficient to support a grant of service connection, as they generally are speculative in nature and are not supported by an adequate rational.  In none of the aforementioned opinions did Dr. B.D. provide an explanation for the conclusions reached.  Rather, he simply concluded that pes planus may lead to bilateral DJD and years of running could play a role.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  In addition, an examiner's mere conclusory statements are insufficient to allow the Board to make an informed decision and to appropriately assign probative weight to the private opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  As these private opinions from Dr. B.D. are inadequate, the Board ultimately assigns them no probative weight.


In short, the only probative evidence of record weighs against the Veteran's claim.  VA examiners provided negative opinions.  The negative opinions provided by the VA examiners reflect consideration of all relevant facts and are supported by adequate rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  \

The Board acknowledges that, in addition to medical opinions, the evidence includes the Veteran's lay statements, as well as medical literature submissions (internet articles).  However, as explained below, such evidence, when viewed in the context of the record as a whole, is given no probative value or is outweighed by the VA examiners' negative opinions, and it does not create a relative equipoise such that service connection for a bilateral knee disability, to include as secondary service-connected pes planus is warranted.

Turning first to the lay statements provided by the Veteran and his representative, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, the Board finds the Veteran is competent to report the manifestation of knee problems, including that he has experienced problems with his knees since 1975.  However, the Board concludes that such assertions are not credible, as the first post-service evidence of record of a knee complaint is dated more than nine years after the Veteran separated from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (finding that the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).  
 
With respect to the assertions of the Veteran and his representative regarding a relationship between his knee disabilities and his service, the Board finds that neither the Veteran nor his representative is competent to provide a medical opinion regarding the cause or aggravation factors of that condition as they lack the requisite medical training.  Succinctly put, this claim turns on the question of whether the Veteran's military service and/or his service-connection pes planus caused or contributed to his current knee disabilities.  Such determination is solely within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, their lay assertions regarding a nexus to service have no probative value.

The Board next turns to the medical literature submitted by the Veteran.  The submitted internet articles state that pes planus may cause knee problems.  Although in the VA Form 9 the Veteran and representative asserted that the submitted internet articles serve to establish a connection between the Veteran's bilateral knee disability and pes planus, that evidence, standing alone, does not address the facts that are specific to this case and as such are assigned no probative weight.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In summary, the competent and credible evidence of record supports a finding that the Veteran's bilateral knee disability developed many years after his separation from service, and that it was not caused or aggravated by any incident of service, including the documented in-service injury or his service-connected pes planus.  
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.                      


See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bilateral knee disability, to include as secondary to service-connected pes planus, is denied.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


